UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4693



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


EZQUIEL SIERRA-HERNANDEZ,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-102)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ezquiel Sierra-Hernandez pleaded guilty to one count of

illegally reentering the United States after removal, in violation

of 8 U.S.C. §§ 1326(a) and (b)(2) (2000).          The district court found

Sierra-Hernandez had a criminal history category of IV and an

offense level of thirteen, subjecting him to a guidelines range of

twenty-four to thirty months of imprisonment.            See U.S. Sentencing

Guidelines Manual § 5A.        The court sentenced Sierra-Hernandez to

twenty-eight months of imprisonment, to be followed by a three-year

term of supervised release.

            Sierra-Hernandez’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there were

no meritorious grounds for appeal, but suggesting one potential

issue:     the district court plainly erred in sentencing Sierra-

Hernandez to twenty-eight months of imprisonment. Sierra-Hernandez

was advised of his right to file a pro se supplemental brief, but

he has declined to do so.

            We    have   reviewed   the   record   and   conclude     that    the

district court properly sentenced Sierra-Hernandez. The guidelines

range was correctly calculated and Sierra-Hernandez was sentenced

within that range.

            In accordance with the requirements of Anders, we have

reviewed    the   entire   record   in    this   case    and   have   found   no

meritorious issues for appeal.            Accordingly, we affirm Sierra-


                                    - 2 -
Hernandez’s conviction and sentence.     This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -